Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This is in response to the amendment filed 08/19/2019.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Allowable Subject Matter
Claims 6, 7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 6 recites the mounting channel comprises at least one section of varying diameter. 
The Office agrees the art of record fail to teach or suggest these features. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 9, 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites a power source within said body. However, claim 5 (upon which claim 9 already depends) already recites a power source within the hollow interior which is a part of the body.  Accordingly, claim 9 does not further limit claim 5.
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Publication Number 2010/0114099 (Patwardhan)
Regarding claim 1,  Patwardhan discloses as shown in Figure 1 a stereotactic surgical drill comprising: a main body (main body of cannulated drill 14, and vise which holds coupling member rod 14, see  paragraph [0015]) having a mounting feature (vise which holds coupling member rod 14, shown in Figure 1) adapted for reversibly mounting a drill bit towards one end of the main body; and a channel (channel within main body of cannulated drill 14 which receives probe 18, see paragraph [0015]) inside said main body, said channel extends partially through said inside of said main body; wherein said 
Regarding claim 2. Patwardhan discloses said main body is capable of being disposed and is thus disposable. 
Regarding claim 3, Patwardhan discloses wherein said navigation device is adapted for stereotactically tracking and controlling the trajectory of the surgical drill during use.
Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Number 5,409,493 (Greenberg)
Regarding claim 1,  Greenberg discloses as shown in Figure 4 a stereotactic surgical drill comprising: a main body (inner telescoping segment 14 and outer telescoping segment 16, see col. 4, lines 64-68) having a mounting feature (opening at distal end of bore 18, see col. 4, lines 64-68) adapted for reversibly mounting a drill bit towards one end of the main body; and a channel (rear half of bore 18, see col. 4, lines 64-68) inside said main body, said channel extends partially through said inside of said main body; wherein said channel is capable of receiving a navigation device in a fixed orientation relative to said drill bit. 
To be clear, claim 1 does not require a drill bit or navigation device, only a stereotactic surgical drill capable of receiving them. Since Greenberg discloses bore 18 could have a drill bit at one end and a navigation device at the other, it is the position of the Office that Greenberg teaches the limitations recited in claim 1.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2010/0114099 (Patwardhan) in view of U.S. Patent Publication Number 2006/0020258 (Strauss et al.)
Regarding claim 4, Patwardhan fails to disclose a motor coupled to said drill bit. 
Strauss et al., from the same field of endeavor teaches a similar stereotactic surgical drill as shown in Figure 1, where a motor is coupled to a drill bit, in order to drive the bit. See paragraph [0012].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify stereotactic surgical drill disclosed by Patwardhan substituting the means for driving the drill bit disclosed by Patwardhan for the motor disclosed by Strauss because it would only require the simple substitution one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2010/0114099 (Patwardhan) in view of U.S. Patent Number 6,716,215 (David et al.)
Regarding claim 8,  Patwardhan fails to disclose a sealing ring in the channel.
David et al., from the same field of endeavor teaches a similar drill as shown in Figures 5, 6 with a channel with a sealing ring (O-ring 33 and O-ring groove 35, see col. 4, lines 57-62) for the purpose of sealing the channel around the drill bit.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stereotactic surgical drill disclosed by Patwardhan to include the sealing ring disclosed by David within the channel in order to sealing the channel around the drill bit.

Claims 5, 9, 10, 14, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0206134 (Conquergood) in view of U.S. Patent Publication Number 2010/0114099 (Patwardhan)
Regarding claims 5, 9, 10, 14, 16 Conquergood discloses as shown in Figure 5, a stereotactic surgical drill comprising: a body (handpiece 140, see paragraph [0032]) having a hollow interior, a handle portion (proximal or rear half of handpiece 140) substantially towards one end of said body and a drill bit towards the other end of the body; a motor (motor 500, see paragraph [0051]) disposed in said hollow interior; a drill bit (tissue removal member 116 is described as functioning as a drill bit and is mounted permanently because there is no way described about how to remove it or because it would necessarily be permanently mounted if it were never removed, see paragraph [0040]) mounted permanently to said motor; a power source (battery 502, see paragraph [0051]) disposed within said hollow interior; an actuator (switch 142, see paragraph [0049]) disposed on said handle portion and being adapted to actuate said motor and for driving said drill bit, wherein said mounting channel is disposed on a common axis with said drill bit. 
Conquergood fails to disclose a mounting channel in said hollow interior, said mounting channel being partially through said body and being adapted to receive a navigation device in a fixed orientation relative to said drill bit. 
Patwardhan, from the same field of endeavor teaches a similar stereotactic surgical drill as shown in Figure 1 where the  stereotactic surgical drill includes  a mounting channel (channel within main body of cannulated drill 14 which receives probe 18, see paragraph [0015]) in said hollow interior, said mounting channel being partially through said body and being adapted to receive a navigation device in a fixed orientation relative to said drill bit, for the purpose of accommodating a probe for the purpose of verifying alignment of an access member. See paragraph [0019].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the stereotactic surgical drill disclosed by Conquergood to include the mounting channel in order to configure the drill to accommodate a probe for the purpose of verifying alignment of an access member.
Claims 11, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0206134 (Conquergood) in view of U.S. Patent Publication Number 2010/0114099 (Patwardhan) as applied to claim 9 above, and further in view of U.S Patent Publication Number 2006/0206100 (Eskridge) 
Regarding claims 11, 12 Conquergood fails to disclose wherein said power source is a rechargeable power source, comprising an access cap in said body for inserting a power source, said access cap being adapted to close permanently after said inserting of said power source. 
	Eskridge, from the same field of endeavor teaches a similar drill as shown in Figure 2; with a power source used for the same purpose of powering a drill, where the power surface is a rechargeable power source, Eskridge also discloses an access cap (lid 110) in said body for inserting a power source, said access cap being adapted to close permanently after said inserting of said power source. see paragraph [0064]
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stereotactic surgical drill disclosed by Conquergood by substituting the power source disclosed by Conquergood for the power source disclosed by Eskridge because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stereotactic surgical drill disclosed by Conquergood by including lid 110 disclosed  Eskridge, in order to provide access to insert and remove the rechargeable 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0206134 (Conquergood) in view of U.S. Patent Publication Number 2010/0114099 (Patwardhan), U.S. Patent Publication Number 2010/0114099 (Patwardhan) as applied to claim 9 above, and further in view of U.S Patent Publication Number 2014/0005484 (Charles) 
	Regarding claim 13, Conquergood fails to disclose said body comprises non-autoclavable materials. 

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stereotactic surgical drill disclosed by Conquergood by substituting the material of the body disclosed by Conquergood for the material of the body disclosed by Charles because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0206134 (Conquergood) in view of U.S. Patent Publication Number 2010/0114099 (Patwardhan) as applied to claim 5 above, and further in view of U.S. Patent Publication Number 2004/0092992 (Adams et al.)
Regarding claim 15, Conquergood fails to disclose a forward/reverse switch being adapted to alternate the rotating direction of said drill bit. 
Adams, from the same field of endeavor teaches a similar drill as shown in Figure 1, which includes a forward/reverse switch being adapted to alternate the rotating direction of said drill bit. See paragraph [0050].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the stereotactic surgical drill disclosed by Conquergood to include the forward/reverse switch disclosed by Adams in order to configure the drill bit to be adapted to alternate the rotating direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/RICHARD G LOUIS/Primary Examiner, Art Unit 3771